Citation Nr: 0921910	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the award of an apportionment of the Veteran's 
disability compensation benefits on behalf of the Veteran's 
two minor children was proper.

2.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 
2001.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to increased ratings for GERD and 
IBS are REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The apportionee and the Veteran are the natural parents 
of two minor children.

2.  The two minor children are in the custody of the 
apportionee, and have been since the effective date of the 
award of the apportionment.

3.  The Veteran does not have child support obligations, and 
the evidence does not otherwise reflect that she is 
reasonably discharging her responsibility for the support of 
her two minor children.

4.  The Veteran is in receipt of VA disability compensation 
at the 100 percent rate.

5.  The award of an apportionment of $500.00 will not cause 
the Veteran undue financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation in the amount of $500 per month on behalf of her 
two minor children have been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal, however, is not subject to the rules governing 
VA notice and assistance upon receipt of a claim for benefits 
as it concerns "Special Provisions Relating to Benefits" 
under 38 U.S.C. Chapter 53 and not "Claims, Effective Dates, 
and Payments" under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 
19 Vet. App. 453 (2006); Lueras v. Principi, 18 Vet. App. 435 
(2004) (38 U.S.C. Chapter 53 does not address the 
adjudication or granting of benefits as does Chapter 51); 
Barger v. Principi, 16 Vet. App. 132 (2002).  However, a 
claim for an apportionment is a contested claim, and is 
subject to the special procedural regulations set forth in 
38 C.F.R. §§ 19.100, 19.101, 19.102 (2008).  The applicable 
contested claims procedures were followed in this case.  The 
RO provided parties, the apportionee and the Veteran, with 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.  

The Veteran contends that an apportionment of her VA 
compensation in the amount of $500.00 per month for the 
maintenance of her two minor children will cause her undue 
hardship.  She additionally asserts that because her children 
did not live with the apportionee until October 2008, the 
award of an apportionment effective as of July 1, 2005, was 
improper.  

A general apportionment may be paid if the veteran is not 
residing with her spouse or if her children are not residing 
with the veteran and the veteran is not reasonably 
discharging her responsibility for the spouse's or the 
children's support.  No apportionment will be made where the 
veteran is providing for dependents.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for a special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, her dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on her 
while apportionment of less than 20 percent of her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In general, the term child of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2008).

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The basic facts in this case are not in dispute.  The Veteran 
is rated as 100 percent disabled due to service-connected 
disabilities, effective since December 2003.  She receives 
additional VA compensation based upon her two dependent 
children.  In addition to benefits from VA, she receives 
Social Security Administration (SSA) disability benefits and 
Air Force Retirement.  In an August 2005 statement of monthly 
expenses, the Veteran indicated that her monthly income from 
VA, SSA, and Air Force retirement totaled $4,939.50, and that 
she had savings of $10,000.00.  She additionally stated that 
the father of the children receives SSA disability for the 
children.  The apportionee is the father and custodian of the 
Veteran's two minor children.  She and the Veteran are the 
natural parents of the children and there is no dispute about 
whether they meet the definition of a child for VA purposes.

A May 2005 amended decree of divorce demonstrates that the 
children have been in the sole custody of the father since 
July 2004.  Given the Veteran's lack of a stable home 
environment, as a result of her travel in and out of several 
states, physical custody of the children was awarded to the 
children's father.  Because the deciding court of law did not 
have in personam jurisdiction over the Veteran, no decision 
was rendered with regard to the child support obligation of 
the Veteran.

In an August 2005 income and expense report, the Veteran 
reported monthly expenses of $565.71 for her house payment, 
$25.00 for gas, $85.00 for electricity, $41.71 for phone, 
$73.58 for car insurance, $541.40 for her car payment, $27.00 
for gasoline, $30.00 for life insurance for her children, 
$28.90 for dental insurance for her children, $200.00 for 
shopping for her children, $29.95 for AOL, $14.95 for Net 
Zero, $45.18 for cable, $100.00 for cell phone service, 
$60.00 for Verizon, $58.24 for magazines, $100.00 for 
yardwork, and $10.38 for the military survivor benefits 
program.  She additionally reported expenses of $45.18 for 
Charter cable in St. Louis, and $151.71 for Ameren UE, a 
utility company located in Missouri.  These amounts total 
$2,237.45.  Notably absent from the list is monthly expenses 
for food.  Given the necessity of food, the Board will assume 
that the Veteran spends an additional amount each month 
purchasing food to feed herself.

An August 2005 income and expense report from the father of 
the children shows that he reported a monthly income of 
$1,294.00, including the amount from the Social Security 
Administration for the children, with monthly expenses 
approaching that amount.  He specifically noted that he was 
not receiving any financial assistance from the Veteran for 
support of their minor children.

The Veteran submitted several statements indicating that the 
children resided with her until October 2008, when they moved 
in with their father.  According to the May 2005 amended 
decree of divorce, however, the children have consistently 
resided with their father since July 2004, and there is no 
evidence conclusively  demonstrating otherwise.

In a December 2006 statement, the Veteran asserted that she 
had filed for bankruptcy and that the apportionment 
prohibited her from being able to pay off her debts.  In 
support of this assertion, the Veteran submitted a September 
2005 statement from a collection agency showing that $150.00 
from her account would be deposited towards her debt, but did 
not submit any other documentation demonstrating a 
significant change in her financial status.  Rather than 
demonstrating bankruptcy, however, the statement from the 
collection agency shows that the Veteran had an unpaid debt, 
which she was working towards paying.  There is no evidence 
of record indicating that the Veteran's monthly income and 
expenses are different than stated in August 2005.

The RO awarded an apportionment of $500.00 of the Veteran's 
disability benefits to the apportionee based on need shown.  
The $500.00 apportionment equates to approximately 20 percent 
of the Veteran's monthly VA compensation benefits.

The Board has fully reviewed the record and taken into 
consideration the pertinent financial circumstances.  
Considering the facts along with the applicable rules and 
regulations as outlined above, the Board finds that an 
apportionment of the Veteran's compensation benefits in the 
amount of $500.00 per month is warranted and will not place 
an undue hardship on the Veteran.  A general apportionment is 
deemed to be appropriate as the evidence shows that the 
Veteran has not resided with her children on a regular basis 
and she has not reasonably discharged her responsibility for 
the two children's support during the time they did not 
reside with her.  There is no indication that the Veteran has 
forwarded, for the support of her children, the portion of 
additional compensation she receives from VA as a result of 
having two dependent children.  While the Board acknowledges 
the Veteran's assertion that she takes her children shopping 
and generally spends approximately $200.00 per month doing 
so, that allegation has not been corroborated by the 
children's father, and even assuming that such is accurate, 
the Board finds that spending $200.00 per month shopping for 
the children does not amount to a reasonable discharge of her 
responsibility for the support of her children, such that an 
apportionment of her disability compensation would not be 
warranted.  Again, the Board notes that the Veteran is not 
paying child support for her children.

The Board acknowledges contentions by the Veteran to the 
effect that the apportionment of any of her benefits would be 
a hardship to her, and that not apportioning her benefits 
would not cause a hardship to the apportionee, as he is 
already receiving money from the Social Security 
Administration.  However, the hardship of an apportionee is 
not taken into account.  The question is whether the Veteran 
will experience a hardship and that is simply not shown in 
this case.

In any event, a review of the Veteran's financial statement 
shows that the Veteran included expenses that appear to be 
discretionary and that are not actual monthly expenses, for 
example AOL, Net Zero, Cable, Verizon, magazines, and 
yardwork, totaling more than $300.00.  Hardship contemplates 
an inability to pay for essentials such as clothing, shelter, 
or medical expenses.  Such deprivations are not shown in this 
case.  In addition, the general apportionment awarded amounts 
to 20 percent of the Veteran's VA disability compensation, 
but only 10 percent of her total monthly income.  As such, 
the Board concludes that the total disability benefit payable 
to the Veteran would permit payment of a reasonable amount to 
the apportionee for the benefit of the two children.  
Consequently, a general apportionment in the amount of $500 
per month is equitable and does not cause undue hardship to 
the Veteran.  

Having determined that a general apportionment of $500.00 per 
month is warranted, the question remains as to whether a 
special apportionment is warranted.  38 C.F.R. § 3.451.  A 
special apportionment is meant to provide for an 
apportionment in situations in which the Veteran is 
reasonably discharging her responsibility for support of her 
dependents, but special circumstances warrant giving the 
dependents additional support.  In this case, the 
apportionee's reported monthly income and expenses do not 
indicate financial hardship, as defined by the inability to 
pay for the most basic needs.  The apportionee appears to 
have sufficient income to meet monthly expenses for 
necessities.  The Board therefore finds no financial hardship 
on the part of the apportionee, and that a special 
apportionment is not warranted.


ORDER

A monthly general apportionment of $500.00 of the Veteran's 
disability compensation benefits on behalf of the Veteran's 
two minor children was proper.


REMAND

In July 2006, the Board remanded the issues of entitlement to 
increased ratings for GERD and IBS for additional 
development.  It appears that RO action on these claims was 
not completed prior to certification of these issues to the 
Board, as only a temporary file containing materials 
pertinent to the apportionment claim was sent to the Board.  
When the additional development ordered by the Board in July 
2006 is completed, the RO should return the claims file to 
the Board for adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

Complete all action ordered by the Board 
in July 2006 and then return the claims 
file to the Board for adjudication of the 
claims of entitlement to increased ratings 
for GERD and IBS. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


